FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10191

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02355-RCC

  v.
                                                 MEMORANDUM *
FELIPE DIAZ-FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Robert C. Jones, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Felipe Diaz-Flores appeals from his guilty-plea conviction and 90-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Diaz-Flores’s counsel has filed a brief




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. Appellant has filed a pro se supplemental brief, and the government has

filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    11-10191